DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 11/18/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE SPECIFICATION
	After the title of the invention on Page 1 of the specification, insert a new line as --This is a division of application Serial No. 15/398,608 filed January 04, 2017, now abandoned--.

Claims 1, 2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of forming a stretchable and flexible electronic garment comprising steps of: attaching a waterproof insulating layer to a garment, attaching a plurality of flexible conductive leads to the waterproof material, and attaching the electronics assembly to the waterproof insulating layer, wherein the plurality of flexible conductive leads mechanically and conductively coupled to a corresponding plurality of electronics contacts on the electronics assembly, wherein the electronics assembly is formed by processes of disposing a removable mask on the electronics assembly, disposing a conductive adhesive through the plurality of cutouts onto predetermined conductive portions of the electronics assembly, wherein the predetermined conductive portions correspond to the plurality of flexible conductive leads, and removing the removable mask from the electronics assembly. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729